Citation Nr: 1111089	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-connected depression, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claim must be remanded.

The Veteran stated at the August 2010 hearing conducted by the undersigned that he was most recently treated at the Tulsa VA Medical Center (VAMC) "about a year ago."  See page 16 of hearing transcript (transcript).  The most recent VA medical records on file, mental health outpatient treatment notes from the Tulsa outpatient clinic, are dated in August 2008.  Copies of any available VA records subsequent to that time need to be obtained and incorporated in the claims file on remand.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran is also shown to have last been afforded a VA [fee-basis] examination in June 2008.  This was almost three years ago.  The Veteran essentially testified at his video conference hearing in August 2010 that his service-connected depression was, at times, worse than it was at the time he was last examined.  See pages 24-25 of transcript.  Also, as part of his January 2009 substantive appeal, he alleged that his depression was "worse," and that he was experiencing increased panic attacks.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the June 2008 VA fee-basis examination is somewhat stale as it was conducted close to three years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment (including any VA mental health treatment records which are associated with the file pursuant to this remand dated subsequent to August 2008), should be conducted so that the Veteran's disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran, as noted, essentially testified in August 2010 that his service-connected depression had increased in severity since he had last been examined by VA.  See also January 2009 VA Form 9.  

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the instant claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from the VA Medical Center in Tulsa - to include mental health records from the outpatient clinic dating from August 2008 to the present -- and associate the records with the Veteran's claims file.

2.  The RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected depression under the applicable rating criteria.  The examiner should assign a GAF score for the Veteran's depression consistent with the DSM-IV and explain the significance of the score.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought is not granted in any respect, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


